Allow me at the outset, Mr. President, to extend my warm congratulations to you on your election as President of the thirty-sixth session of the General Assembly. Your election undoubtedly demonstrates great confidence in your abilities and wide experience, which qualify you to steer the work of the session to the success to which we all aspire.
33.	I also wish to express my appreciation of the positive contribution made by your predecessor, Mr. von Wechmar, the representative of the Federal Republic of Germany, in guiding the proceedings of the preceding session. I should like to avail myself of this opportunity to pay a special tribute to the Secretary-General for his sincere, serious and unceasing efforts to enhance the role of the United Nations and its effectiveness in the maintenance of international peace and security and the attainment of justice for all peoples of the world.
34.	My delegation extends a warm welcome to the two new States, Belize and Vanuatu, on their admission to membership in the United Nations. Along with the rest of the Members of this international Organization, we hope
that they will contribute to the general good of the international community.
35.	The State of Qatar firmly believes in the rule of law and the active pursuit of the maintenance of world security. Therefore it calls for a renunciation of the policy of hegemony and force practiced by the big Powers. It .is against a resumption of the arms race, which entails confrontation, a return to the policy of cold was; a heightening of tension in international relations, the creation of blocs and alliances and ? threat to peace and security in many regions of our globe. We support the call for disarmament and look forward to the achievement of concrete progress in that field. We also hope that the second special session of the General Assembly devoted to disarmament will prove fruitful.
36.	The heightening of rivalry among the big Powers, particularly between the Soviet Union and the United States, and the presence of their military fleets in the Indian Ocean and the Arabian Sea endanger the stability of our region and the independence of its States. Claims of the disruption of security and of the need for some sort of foreign military presence in that region are stark falsehoods and but a pretext for that presence. That presence is not meant to protect the region and preserve its independence; rather, it is an attempt to draw closer to the locations of the adversary.
37.	Hence, we categorically reject these justifications. We are endeavoring to spare that region from becoming an arena for superPower rivalry and thus to guarantee genuine security for ourselves. The recent meeting of the Gulf Arab States and their agreement to set up the Gulf Cooperation Council proves to the whole world that our States know their common interests best and are keener than all other parties on the maintenance of our security and stability.
38.	My Government follows with deep sorrow the continuance of the hostilities between two neighbors, Iraq and Iran, which it considers to be a bleeding wound afflicting the whole region. We sincerely hope that the ongoing hostilities will end as soon as possible so as to stop bloodshed and spare energy and efforts that	be used for the reconstruction, development and welfare of the two States. We support a resumption of the peaceful efforts of the Organization of the Islamic Conflict, the United Nations.and the nonaligned movement aimed at securing a ceasefire between the two countries and resolving their conflict peacefully. We sincerely hope that those efforts will be crowned with success and will put an end to that war and thus ensure stability and peace in the area.
39.	Needless to say, security and stability in the Gulf area are organically linked to security in the Middle East, since the former is an integral part of the latter. Neither is it necessary to say that Palestine is at the core of the Middle East question and, as a corollary, peace cannot be preserved in that sensitive region of the world without a just solution of that question. Such a solution is based on the right of the Palestinian people to return to its homeland and to exercise self-determination , in its national territory under the leadership of its sole legitimate representative, the Palestine Liberation Organization \BJjO]
40.	Israel's uprooting of the Arab people of Palestine from its homeland, which led to the dispersal of that people all over the world, its repeated acts of aggression against sovereign Arab States, as in the case of the recent bombing of Lebanon and of the Iraqi nuclear installations, and its occupation of territory by force provide ample material evidence that serves to disclose the true nature of Israel. That nature manifests itself in a colonial, military, settler and expansionist entity that seeks to become the Power with exclusive dominance over the area and is the cat's-paw of certain international policies. The signing of the so-called strategic cooperation agreement between the United States and Israel is irrefutable proof of Israel's modus vivendi of political dependence. The grave menace to all the Arab countries as a consequence of such a policy is very evident.

41.	We call on the United States of America, as a superPower, to view this matter from the perspective of international peace. In its foreign relations, it should take into account its interests which are linked with the Arab States in order to create parallel and balanced relations that will ultimately be conducive to the maintenance of peace and security in that sensitive area of the world. Our goal is the achievement of a just peace in the Middle East area, and the attainment of progress and prosperity so that its peoples will be able to contribute to the peace and welfare of the entire world. Inspired by that lofty goal, the State of Qatar subscribes to and unconditionally supports the initiative of Prince Eahd ibn Abdul Aziz, Crown Prince of the fraternal Kingdom of Saudi Arabia, aimed at resolving the Middle East question. It considers it to be a positive basis for reaching a settlement and hopes that the international community will wholeheartedly support it for the sake of the maintenance of peace and security and the pursuit of world stability.
42.	Proceeding from its belief in the right of peoples to self-determination and freedom, the State of Qatar reaffirms its call for the withdrawal of Soviet troops from Afghanistan, for the exercise by the Afghan people of its right to self-determination, and for the free choice by that people of own system.
43.	We stand by the Namibian people in the struggle it is waging for independence. The international community, in this connection, is called upon to assume its full responsibility by applying pressure on the racist regime in South Africa to end its racist practices and by making it comply strictly with United Nations resolutions, especially Security Council resolution 435 (1978). We also stand by the majority of South Africa in its struggle. We denounce the racist practices and the policy of apartheid systematically pursued by the present racist regime, as well as that regime's continued acts of aggression against neighboring African States. Sanctions must be imposed on this repugnant racist regime.
44.	The situation in SouthEast Asia is still a cause for concern. That region is one of the volatile hotbeds of the international community. The situation in Kampuchea remains critical; it requires an acceptable solution which, we maintain, should be determined by the Kampuchean people itself, free from outside interference.
45.	Similarly, the Korean question should be resolved through dialog' between the parties, without any interference or intervention whatsoever.
46.	We welcome the portion of the Secretary-General's report [A/36/1, sect. IV] which deals with the developments in the ongoing negotiations in Cyprus. We sincerely hope that those efforts will be crowned with success, for the sake of the attainment of world peace and security.
47.	The international community has long looked forward to a comprehensive convention organizing relations between States on all issues relating to the seas. We are grateful that the Organization has adopted this idea and has made painstaking efforts to draft such a convention. After those long and painstaking efforts, it was envisaged that the convention would be concluded this year. However, the new United States administration changed its delegation to the Third United Nations Conference on the Law of the Sea. The new delegation has expressed a desire to review and assess the articles of the convention, and consequently its signing has been delayed.

48.	My delegation is hopeful that the review process will not be a long one and that agreement on the convention will be reached at the next session of the Conference due to be held in New York in March 1982, for that convention would be conducive to the common good of all the peoples of the earth.
49.	The international community is confronted today with a major challenge, manifested in its efforts to grapple with present economic crises. Those efforts require, in the first place, agreed clearcut identification of the major international economic problems, to be followed by common and concerted efforts on the part of the international community to face those crises and to establish programs and formulate adequate proposals to resolve them.
50.	The State of Qatar wishes once again to draw attention in this forum to the negative economic implications for the developing countries of the present economic policies of the developed countries in the fields of international trade and finance. Foremost among those implications are the balance of payments deficits suffered by the majority of developing countries, internal financial imbalances, increasing grinding inflation and the deterioration of the unemployment problem and the food crisis.
51.	The international community must agree on the fact that the continuing deterioration of economic conditions in the developing countries will undoubtedly have negative implications for the economies of the developed countries themselves. *
52.	The .flow of assistance and loans from the developed to the developing countries generally falls short at present of the target set by the United Nations.
53.	While acceptance at the United Nations Conference on the Least Developed Countries, held in Paris last month, of the principle of the doubling of the development assistance provided to the least developed countries by some developed countries is gratifying, the needs of the developing countries far exceed the assistance they receive.
54.	The State of Qatar views the loss of economic stability in the international arena as a real threat to peace and security in many regions of the globe. It is imperative to resume the NorthSouth dialog in order to establish a new international economic order based on justice and equity, on emergence from the present economic crisis, and on bridging the gap between rich States and poor States.
55.	It is of paramount importance to find feasible and effective formulas for the development of present international economic relations and to seek adequate standards for organizing the efforts to face today's strained economic conditions. However, the heart of the matter here is seen by the developing countries as consisting in the various ways and means of technology transfer from the developed to the developing countries. To some extent, this would compensate the economies of the developing countries for the damage inflicted on them by the depletion of their raw materials and the ever-increasing cost of the manufactured goods they import from the developed countries.
56.	Before concluding, I wish to express the hope that when we next meet here many of the achievements to which we aspire will have been realized. We wish to see a world in which love, peace and stability prevail.
